Title: From James Madison to Tench Coxe, 12 October 1823
From: Madison, James
To: Coxe, Tench


        
          Dear Sir
          Montpellier Ocr. 12. 1823
        
        I have recd your favor inclosing the printed extracts from the pamphlet of Cunningham, and have made the communication of it where you intended. It is impossible not to feel indignation at the outrage committed by the publication on private confidence. From the specimens given of its contents it will nevertheless have much effect in inflaming animosities in certain quarters, & probably in bringing fully to light political & personal matters hitherto unknown or little known. Should there be mingled with them, statements unjust to individuals, to parties or to principles, it is well that there are existing sources of detection & correction, and I am well aware of the peculiar value of those within your well-stored memory & copious files. I had before the rect. of your letter seen in the Gazettes glances at the subject of it, but was unapprized of the extensive range of the published correspondence, & of its prolific tendencies. Health & every other happiness
        
          James Madison
        
      